intervention is warranted.     Pan v. Eighth Judicial Dist. Court, 120 Nev.
                222, 228, 88 13 ,3d 840, 844 (2004).
                               Writ relief is generally available only when there is no plain,
                speedy, and adequate remedy in the ordinary course of law. NRS 34.170;
                NRS 34.330; Smith, 107 Nev. at 677, 818 P.2d at 851. This court typically
                declines to exercise its discretion to consider writ petitions challenging
                district court orders denying summary judgment motions, unless "no
                disputed factual issues exist and, pursuant to clear authority under a
                statute or rule, the district court is obligated to dismiss an action."   Smith
                v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1345, 950 P.2d 280, 281
                (1997). Moreover, this court has held that the right to appeal is generally
                an adequate legal remedy precluding writ relief. Pan, 120 Nev. at 224, 88
                P.3d at 841.
                               Having considered the petition, we conclude that our
                intervention by way of extraordinary relief is not warranted.       Smith, 107
                Nev. at 677, 818 P.2d at 851; NRAP 21(b)(1). Accordingly, we
                               ORDER the petition DENIED.



                                                                                            , J.


                                                                 baaot
                                                              Parraguirre


                                                             C                              ,J.
                                                               Cherry




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                cc: Hon. Susan Scann, District Judge
                     Hansen Rasmussen, LLC
                     Bernstein & Poisson
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A

                             tiU